As filed with the Securities and Exchange Commission on November 24, 2010 Registration No. 333-161457 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post Effective Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MOGGLE, INC. (Name of Registrant as specifiedin Its Charter) Delaware 35-2327649 State of Jurisdiction or Organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 111 Presidential Boulevard Suite 212 Bala Cynwyd, PA19004 (Address and Telephone Number of Principal Executive Offices and Principal Place of Business) Ernest Cimadamore Moggle, Inc. 111 Presidential Boulevard Suite 212 Bala Cynwyd, PA19004 (215) 463-4099 (Name, Address and Telephone Number of Agent for Service) Copies of all communications to: Anthony M. Collura Anthony M. Collura P.C. 629 Fifth Avenue Pelham, NY10005 (914) 250-1162 As soon as practicable after the effective date of this Registration Statement (Not applicable) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 (“Securities Act”), check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x DEREGISTRATION OF SECURITIES Moggle. Inc., a Delaware corporation (the “Company”), registered 12,000,000 shares of Common Stock (the “Registered Securities”), pursuant to a registration statement on Form S-1 (File No. 333-161457) ( the “Registration Statement”) which was declared effective by the Securities and Exchange Commission on October 8, 2009. The Company has sold 100,000shares of the Registered Securities generating $100,000 in gross proceeds as of the date of this Post Effective Amendment. The Company ceased the offer of any Registered Securities under the Registration Statement in June 2010. Pursuant to Rule 478 under the Securities Act of 1933, as amended, the Company files this Post-Effective Amendment No. 1 to deregister and to remove from registration 11,900,000 shares of the Registered Securities. Such securities remained unissued and unsold as of the date of the filing of this Post-Effective Amendment No. 1. The Registration Statement is hereby amended to reflect the deregistration of 11,900,000 sharesof the Registered Securities. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. SIGNATURES In accordance with the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-1 and authorized this amendment to thisregistration statement to be signed on its behalf by the undersigned, Ernest Cimadamore in Philadelphia, PennsylvaniaonNovember 24, 2010. Moggle, Inc. (Registrant) By: /s/ Ernest Cimadamore Name: Ernest Cimadamore Title: Principal ExecutiveOfficer In accordance with the requirements of the Securities Act of 1933, this amended registration statement was signed by the following persons in the capacities and on the dates stated: Date: November 24, 2010 s/ Ernest Cimadamore Name: Ernest Cimadamore Title: President, Chief Executive Officer and Director Date: November 24, 2010 s/Scott McPherson Name: Scott McPherson Title: PrincipalFinancial Officer (Principal Accounting Officer) Date: November 24, 2010 * Name: Title: Date: November 24, 2010 * Name: Jo Webber Title: Director Date: November 24, 2010 * Name: Pradeep Ittycheria Title: Director *By: /s/Ernest Cimadamore Name: Ernest Cimadamore Title: Attorney-in-Fact
